Citation Nr: 9936079	
Decision Date: 12/29/99    Archive Date: 01/04/00

DOCKET NO.  98-07 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or based on 
being permanently housebound.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943.  The veteran died on July [redacted] 1990.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  Subsequent to this determination, the appellant 
relocated to Seattle, Washington, and her claims file was 
transferred to the RO in Seattle, Washington.  Thereafter, 
the appellant relocated to Bakersfield, California, and her 
claims file was transferred to the RO in Los Angeles, 
California, which certified her appeal to the Board.


FINDINGS OF FACT

1. The appellant's disabilities consist of hypertension, 
degenerative joint disease of both knees, and a psychosis.

2. There is no evidence that the appellant is confined to her 
bed or that she is incapable of performing activities of 
daily living; she is able to walk without the assistance 
of another person and she is physically and mentally able 
to protect herself from the everyday hazards of life.

3. There is no evidence that the appellant is 
institutionalized or substantially confined to her 
dwelling or immediate premises by reason of disabilities 
which it is reasonably certain will remain throughout the 
surviving spouse's lifetime.


CONCLUSION OF LAW

The criteria for additional death pension benefits for a 
surviving spouse by reason of the appellant needing the 
regular aid and attendance of another person and/or being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1541 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim is "well grounded" within the meaning of 38 U.S.C.A. § 
5107 (West 1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). That 
is, the Board finds that the appellant has presented a claim 
which is not implausible when her contentions and the 
evidence of the record are viewed in the light most favorable 
to that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  The 
Board notes that the treatment records from Dr. Rempel have 
not been obtained.  However, Dr. Rempel has described the 
disorders for which the appellant is being treated, and he 
has provided an assessment of her functional impairment.  
Additionally, he has commented on her need for "home chore 
services."  Therefore, the Board finds that a remand to 
obtain copies of treatment records from Dr. Rempel is not 
warranted.  See Brock v. Brown, 10 Vet. App. 155, 161 (1997).


Factual Background.  In September 1997, the appellant 
requested that she be granted aid and attendance benefits and 
submitted an August 1997 letter from her private physician, 
M. Rempel, M.D., in support of her claim.  Dr. Rempel's 
letter included the following:

The [appellant] is followed for her medical care at 
our primary care medical clinic.  She is treated 
for hypertension and bilateral lower extremity 
degenerative joint disease [DJD] in both knees.  
She walks with a cane and is quite limited from the 
standpoint of her DJD.  She has also developed 
psychosis with delusions and believes that someone 
is getting into her medications and changing it or 
is getting into her house and trying to poison her 
food, to steal items like milk and coffee.  She has 
had visiting nurse and social work evaluation.  Her 
mental status work up in clinic includes a normal 
neurologic exam, normal CT [computed tomography] 
scan, normal lab work up including normal CBC 
[complete blood count], liver tests, normal 
thyroid, vitamin levels and no evidence of 
syphilis.  Mental status exam shows she scores 
27/30 on a minimal-mental status exam and is not 
demented.  

She is functionally impaired and will likely need 
some level of home chore services and visiting 
nurse services, approximately one per week and one 
per month to assist her for both her degenerative 
arthritis in her knees and for her psychosis with 
paranoid ideation.  This is likely to continue at 
the current state of disability for at least six 
months time with regard to psychosis and lifetime 
with regard to DJD in her knees.

In a November 1997 communication to the RO, the appellant 
stated that she needed someone for 2 days per month for 
cleaning services.  

A January 1998 letter from the appellant to the RO notes that 
she was not in a nursing home.  In another January 1998 
letter to the RO, the appellant reported that she had gone 
grocery shopping and recalled that, on one occasion, the 
manager of the store had loaned her a basket in which to 
bring home her groceries.  She also recalled that, on another 
occasion, the manager had permitted a "sack person" to 
bring her groceries home for her.

In a January 1999 letter to the RO, the appellant stated that 
she was "not in the nursing home yet" and reported that her 
arthritis was "pretty bad."

Criteria.  Increased pension is payable to a surviving spouse 
by reason of need for aid and attendance, or if not in need 
of aid and attendance, by reason of being housebound.  
38 U.S.C.A. §§ 1502, 1541 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).

Need for aid and attendance means helplessness or being 
so nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).

The surviving spouse will be considered in need of 
regular aid and attendance if he or she:

(1)  Is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both 
eyes, or concentric contraction of the visual field 
to 5 degrees or less; or

(2)  Is a patient in a nursing home because of 
mental or physical incapacity; or

(3)  Establishes a factual need for aid and 
attendance under the criteria set forth in § 
3.352(a).

38 C.F.R. § 3.351(c).

A surviving spouse may be considered to be housebound when 
she is substantially confined to her home (ward or clinical 
areas, if institutionalized) or immediate premises by reason 
of disability or disabilities which it is reasonably certain 
will remain throughout her lifetime.  38 C.F.R. § 3.351(f).

38 C.F.R. § 3.352 provides the criteria for need for aid and 
attendance and "permanently bedridden'' as follows:

(a)  Basic criteria for regular aid and attendance 
and permanently bedridden.  The following will be 
accorded consideration in determining the need for 
regular aid and attendance (§ 3.351(c)(3): 
inability of claimant to dress or undress himself 
(herself), or to keep himself (herself) ordinarily 
clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot 
be done without aid (this will not include the 
adjustment of appliances which normal persons would 
be unable to adjust without aid, such as supports, 
belts, lacing at the back, etc.); inability of 
claimant to feed himself (herself) through loss of 
coordination of upper extremities or through 
extreme weakness; inability to attend to the wants 
of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers 
incident to his or her daily environment.  
'Bedridden' will be a proper basis for the 
determination.  For the purpose of this paragraph 
'bedridden' will be that condition which, through 
its essential character, actually requires that the 
claimant remain in bed.  The fact that claimant has 
voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser 
part of the day to promote convalescence or cure 
will not suffice.  It is not required that all of 
the disabling conditions enumerated in this 
paragraph be found to exist before a favorable 
rating may be made.  The particular personal 
functions which the veteran is unable to perform 
should be considered in connection with his or her 
condition as a whole.  It is only necessary that 
the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not 
that there be a constant need.  Determinations that 
the veteran is so helpless, as to be in need of 
regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is 
such as would require him or her to be in bed.  
They must be based on the actual requirement of 
personal assistance from others.

38 C.F.R. § 3.352(a).

Analysis.  In the instant case, although the appellant is in 
receipt of VA nonservice-connected death pension benefits, 
she has failed to demonstrate that she meets any of the 
criteria for special monthly pension.  Accordingly, the 
appellant's claim for special monthly pension based on the 
need for regular aid and attendance or based on being 
permanently housebound must be denied.

Upon consideration of the pertinent criteria in light of the 
evidence presented, the Board finds no basis upon which to 
award the appellant additional death pension benefits for a 
surviving spouse based on the need for aid and attendance.  
It is not contended or shown that the appellant is blind and 
she has reported that she is not a patient in a nursing home.  
Therefore, her entitlement to an increased rate of pension 
would be based on a factual need for aid and attendance and 
such factual need has not been established.  Although it is 
clear that the appellant suffers from impairment secondary to 
her DJD of the knees and psychosis, the statement from Dr. 
Rempel does not show that she requires the regular assistance 
of another person to meet the basic requirements of daily 
living.  While the Board acknowledges the appellant 
functional impairment due to DJD and psychosis, these factors 
do not of themselves show that the appellant is unable to 
perform everyday personal functions or that she requires 
assistance on a regular basis to protect herself from the 
hazards of her environment.  Furthermore, there is no 
evidence that the appellant is bedridden as a result of her 
disabilities and no evidence has been presented that she is 
bedridden as defined at 38 C.F.R. § 3.352(a) (1999).

The Board also finds no evidentiary basis to conclude that 
the appellant is permanently housebound or confined to her 
residence as a result of her disabilities.  She has not 
provided any evidence that indicates that she is generally 
confined to her home as a result of her various disabilities.  
Moreover, she has reported that she goes grocery shopping 
alone.

Although the appellant need not show all of the disabling 
conditions identified in 38 C.F.R. § 3.352(a) to establish 
entitlement to aid and attendance, the Court of Veterans 
Appeals has held that it is logical to infer there is a 
threshold requirement that "at least one of the enumerated 
factors be present."  See Turco v. Brown, 9 Vet. App. 222, 
224 (1996).  In the instant case, the evidence does not show 
that the appellant meets any of the necessary criteria to 
achieve either status of requiring personal assistance or 
confined to home.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to special monthly pension for a surviving spouse 
based on the need for regular aid and attendance or for being 
housebound is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 

